Citation Nr: 1622523	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2014, the Board issued a decision in which it denied the issue of entitlement to service connection for tinnitus, declined to reopen the issue of entitlement to service connection for bilateral hearing loss, and remanded the issue of entitlement to service connection for a low back condition for further development.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 memorandum decision, the Court vacated the Board's May 2014 decision as to the tinnitus and hearing loss claims, and remanded those issues for readjudication.

In December 2015, the Board reopened the claim for service connection for bilateral hearing loss, and remanded all of the issues currently on appeal for additional development.  The case has since been returned to the Board for further appellate review.

As the Board is granting service connection for left hearing loss, but finds that additional development is required regarding the issue of entitlement to service connection for right ear hearing loss, the issue of entitlement to service connection for bilateral hearing loss has been bifurcated as reflected on the title page.

The issues of entitlement to service connection for a low back condition and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service acoustic trauma.

2.  The Veteran currently has tinnitus, and evidence indicates that it is as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

At the outset, the Board concedes that the Veteran incurred in-service acoustic trauma, based on his consistent statements regarding in-service noise exposure, as well as the information provided on his DD Form 214, which reflects that his primary military occupational specialty during service was Power Generation Equipment Repairer-a specialty with a high probability for hazardous noise exposure.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B, paragraph 3(d).  The Board also concedes the presence of current disabilities.  As already noted, the Veteran is competent to testify to observable symptoms such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles, 16 Vet. App. 370.  He has done so credibly in this instance, including during a March 2016 VA examination.  In addition, the record confirms current left ear hearing loss of sufficient severity to warrant a disability pursuant to 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current tinnitus and left ear hearing loss are related to service. 

Turning first to left ear hearing loss, the Board acknowledges at the outset that some degree of left ear hearing loss was noted on the Veteran's 1983 entrance examination.  However, that hearing loss did not meet VA's criteria of hearing loss for compensation purposes under 38 C.F.R. § 3.385, and, although impaired hearing was identified by the entrance examiner generally, his left ear hearing loss was not specifically discussed.  Accordingly, the Board finds that the presumption of soundness applies to the left ear.  See McKinney v. McDonald, 28 Vet.App. 15, 25-28 (2016).  The Board further finds that the "clear and unmistakable" evidentiary standard required to rebut the presumption of soundness has not been met in this instance.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  Notably, the Board's December 2015 remand asked a VA examiner to opine on whether the Veteran's left ear hearing loss clearly and unmistakably preexisted service.  However, the March 2016 examiner who provided the requested opinion merely stated "yes" in response to an inquiry as to whether hearing loss existed prior to service, and did not further discuss the standard used to make that determination or the factors that influenced her response.  Given the examiner's vague response, and based on review of the other evidence of record, the Board finds that the onerous evidentiary standard applicable to rebutting the presumption of soundness has not been met in this instance.  The remaining question, then, is whether the Veteran's present left ear hearing loss was incurred during or is related to service.  

Although the Veteran's separation examination did not document left ear hearing loss and the March 2016 VA examiner noted that there were no significant threshold shifts in that ear during service, service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the March 2016 examiner did not consider the Veteran's lay statements regarding the onset and progression of his hearing loss, including those made during the 2016 examination and on a July 1987 VA examination form.  As a result, the March 2016 opinion is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).

On the other hand, there is no reason to doubt the credibility of the Veteran's lay statements, particularly given the consistency of those statements and the fact that in-service acoustic trauma has been conceded.  The Board finds that those statements establish a continuity of symptomatology of decreased left ear hearing acuity since service.  See Fagan, 573 F.3d at 1287; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes that a left ear hearing loss disability for VA purposes-albeit a noncompensable one-was first documented in August 1987, only two months after the Veteran's separation from active duty service.  In short, the evidence of record addressing whether the Veteran's current left ear hearing loss was incurred during or is related to service is at least in equipoise, and service connection for that disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Turning to the claim for service connection for tinnitus, the March 2016 VA examiner also opined that the Veteran's current tinnitus was not related to service, citing a lack of significant in-service threshold shifts and a lack of complaints of tinnitus in his service treatment records in support of her finding.  However, the Veteran credibly testified, during the March 2016 examination, that he initially experienced tinnitus following a grenade explosion in service, and that the condition recurred thereafter.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible report of ringing in his ears that began in service and recurred thereafter, the Board finds that the evidence is also at least in equipoise regarding whether his current tinnitus was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-54.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Additional development is required prior to adjudication of the remaining issues on appeal.

Regarding entitlement to service connection for a low back condition, the Board remanded that issue in December 2015 to obtain an additional VA examination and opinion.  In March 2016, a VA examiner opined that the Veteran's current low back condition was less likely than not caused by or incurred during service.  She stated that it was conceivable that the Veteran could have sustained a specific injury to his lower back or a wear-and-tear injury due to his military duties, but pointed out that he did not complain of low back pain during service or on his separation examination.  She further stated that the Veteran was first noted to have a low back condition in 2005, 18 years after service.  However, the evidence of record contains the Veteran's descriptions, including during the 2016 VA examination, of noticing lower back problems in the early 1990s, and his service treatment records document treatment for low back pain in October 1986.  As the examiner's opinion was based on an incorrect factual premise, and as it also appears that she did not consider the Veteran's lay statements when issuing it, an additional VA opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy); see also Nieves-Rodriguez, 22 Vet. App. at 304.

Regarding the claim for service connection for right ear hearing loss, in its December 2015 remand, the Board asked a VA examiner to address whether the Veteran's preexisting right ear hearing loss increased in severity during service and, if so, whether that increase was clearly and unmistakably due to the natural progress of the disability.  An examination and opinion were provided in March 2016, at which time the examiner opined that the Veteran had preexisting right ear hearing loss that was not aggravated beyond normal progression in service, noting only that there were not significant shifts in puretone thresholds between the Veteran's entrance and separation audiograms.  The wording of the inquiry included in the examination report, coupled with the examiner's minimal response to that inquiry, leaves some question as to whether she in fact considered whether an in-service increase occurred.  Regardless, it is also unclear whether, in reaching her conclusion, she considered the Veteran's conceded in-service noise exposure, his lay statements describing a perceived increase in hearing loss during service, and his notation of hearing loss on his separation medical history report but not on his entrance medical history report.  Based on the foregoing deficiencies in the March 2016 opinion, an additional opinion must be obtained on remand.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician for review and to obtain an opinion regarding the Veteran's claim for service connection for a low back condition.  If the physician determines a new examination is needed to respond to the question posed, one should be scheduled.  

Following review of the claims file, the physician should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back condition had its onset in service or is otherwise related to service, to include to the low back pain for which he sought treatment in October 1986.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports, including his description of back pain in service and his description of current back pain that began in the early 1990s, must be taken into account in formulating the requested opinion.  

A complete rationale for the opinion rendered must be provided.  If the requested opinion cannot be provided without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

2.  Send the claims file to a VA audiologist for review.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.  

Following review of the claims file, the audiologist should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's preexisting right ear hearing loss increased in severity during service?  Please explain why or why not, specifically discussing the Veteran's denial of hearing loss on his entrance medical history report, his report of hearing loss on his separation medical history report, and his subsequent statements, including in July 1987, that he noticed that his hearing acuity decreased while he was in service.  Please also discuss the significance of the findings in the May 1986 physical profile record, including the finding of a high probability of further deterioration of the Veteran's hearing loss.

(b) If the Veteran's preexisting right ear hearing loss did increase in severity during service, was such increase clearly and unmistakably (obviously, manifestly, undebatably) due to the natural progression of his preexisting hearing loss?  Please explain why or why not.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  

A complete rationale for the opinions rendered must be provided.  If the requested opinions cannot be provided without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


